Citation Nr: 1533381	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 Travel Board hearing.  A transcript is of record.

The Board remanded this case for additional development in September 2010, April 2014, and February 2015.  It now returns for appellate review. 

The Veteran has submitted additional treatment records that were not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim in the April 2015 supplemental statement of the case (SSOC).  In April 2015, he waived his right to initial review of this evidence by the AOJ and thus authorized the Board to consider it in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant). 

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again for compliance with the Board's prior remand directives, and to ensure that it is afforded every due consideration.

In its February 2015 remand, the Board instructed the AOJ to obtain a clarifying addendum opinion addressing the Veteran's lay contentions regarding the onset and continuity of his neck symptoms and the diagnosis of a right trapezius cervical strain in the December 2010 VA examination report.  This directive was not accomplished.  In a March 2015 addendum opinion the examiner simply stated, "There is no new medical evidence to change my previous medical opinion that was provided on June 27, 2014."  The purpose of the Board's remand was not for the examiner to comment on additional records, but to address the above issues based on the existing evidence.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board must remand this case for the addendum opinion it instructed the AOJ to obtain in its February 2015 remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion to the June 2014 opinion for the Veteran's cervical spine disability and right trapezius strain.  The electronic claims file and copy of this REMAND should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following: 

a. Is it as least as likely as not that the Veteran's cervical spine disability, diagnosed as right trapezius cervical strain with radiological evidence of degenerative disease, is proximately due to or caused by the Veteran's service-connected right shoulder disability?  

b. Or is it at least as likely as not that the Veteran's cervical spine disability, diagnosed as right trapezius cervical strain with radiological evidence of degenerative disease, was permanently aggravated beyond its natural progression by his service-connected right should disability?  

In providing the requested opinions, the examiner should consider the following: 
* The diagnosis of a "right trapezius cervical strain" in the December 2010 VA examination report.  
* The Veteran's lay contentions that his neck pain began following his in-service right shoulder dislocation, he had no neck injury since discharge from service and he continued to have shoulder, neck and arm pain since he left military service. 
* The examiner should address the June 2014 VA examiner's finding that individuals with the Veteran's right shoulder pathology, as demonstrated by his December 2010 MRI, commonly have a referred pain into his affected arm and cervical region. 

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this mission information should be exhausted before concluding that the answers cannot be provided. 

A complete rationale with citation to relevant evidence found the claims file must be provided for the opinions offered.  

2. Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




